DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment dated 10 September 2021, the following occurred:
claims 1, 19, and 20 were amended.
Claims 1-13, 15, and 17-22 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 15, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Raman et al. (US 2018/0144823 A1), hereinafter Raman, in view of Cohen-Solal et al. (US 2013/0311472 A1), hereinafter Cohen-Solal. 	

Claim 1:
Raman discloses:
A radiation imaging system that includes a plurality of radiation imaging apparatuses configured to perform radiation imaging, wherein a radiation imaging apparatus comprises:
[0040] discloses “managing imaging protocols for a fleet of imaging devices” with [0065] disclosing x-ray devices.
at least one memory storing instructions; and
[0038], [0196]
at least one processor that, when executing the instructions, causes the radiation imaging apparatus to function as:
[0038]
a protocol storage unit configured to store an imaging protocol which includes characteristic information for controlling the radiation imaging;
[0074] discloses a protocol library, with [0068] disclosing imaging protocols including clinical instructions and technical settings (characteristic information). [0076] discloses each imaging device having a protocol database (protocol storage unit) to store protocols.
an association unit configured to associate characteristic information of an other imaging protocol of an other radiation imaging apparatus with the characteristic information of the stored imaging protocol; and
Figure 3 and [0089] disclose an enricher (association unit) which includes a baseliner and compatibility checker, which can assess compatibility of protocols with each other or with devices. Figures 16 and 17, [0138]-[0143] and [0147]-[0152] disclose determining a protocol baseline which entails comparing/matching protocol information, such as in [0139] including protocol parameters, file size, file content, etc… where "incoming protocol information" (characteristic information of another imaging protocol of another radiation imaging apparatus) is being compared to "existing protocol information" which is stored in a protocol library (stored imaging protocol). The other cited paragraphs simply detail this baselining process.
a control unit configured to control, based on the association, registration of the characteristic information of the other imaging protocol in the protocol storage unit,
Figure 21, [0174]-[0188] disclose the process of pushing protocols to imaging devices, controlled by the image protocol manager. [0086] discloses the push/pull orchestrator which regulates the transfer of imaging protocol data to and from imaging devices, with [0177] [0174] discloses a user or the protocol manager pushing a library of protocols to an imaging device based on compatibility (association) with the device, as determined by the enricher, as discussed above. 
wherein the control unit performs display control to cause a display unit 
[0177] discloses a “use[r] selects a type of PUSH command from a user interface,” where the type of commands include “Replace All” (i.e. overwrite) and “Modify Existing” (i.e. merge), within the context as in [0172] and [0174] of distributing/pushing protocols to compatible imaging devices (i.e. between the plurality of radiation imaging apparatuses).
wherein in a case in which the overwrite method is selected, and the characteristic information of the imaging protocol and the characteristic information of the other imaging protocol match, the control unit deletes the imaging protocols stored in the protocol storage unit and stores, in the protocol storage unit, each imaging protocol that has been associated with the characteristic information,	
[0170] discloses overwriting protocols with the same name and slot number when downloaded to an imaging device, where each imaging device has a protocol database (protocol storage unit) to store protocols ([0076]). Additionally, [0177] and [0182] disclose replacing existing protocols.
wherein in a case in which the overwrite method is selected, and the characteristic information of the imaging protocol and the characteristic information of the other imaging protocol do not match, the control unit does not reflect the characteristic information of the other imaging protocols, and
[0170] discloses matched protocols overwriting existing protocols, and all other protocols being added (but not overwriting existing protocols). “Reflect” was interpreted in view of applicant’s specification, which discloses “reflection” as overwriting (i.e. deleting and replacing) existing protocols (such as in [0058]). In Raman, protocols are reflected if they match, and are not reflected if they do not match. [0147]-[0153] further disclose determining if imaging protocols match.
wherein the characteristic information includes at least one piece of imaging part information of a subject who is to undergo the radiation imaging, imaging table information which includes information of a detector to be used in the radiation imaging, image processing information to be applied to an image captured by the radiation imaging, imaging condition information for controlling the detector or the 
[0051] defines an imaging protocol as consisting of, for example, technical settings and clinical instructions. [0044] discloses clinical instructions, which can include positioning information. [0058] discloses technical settings, which can include device settings including acquisition parameters. [0151] discloses data associated with a protocol including protocol name, humanoid, anatomy, and device model. Also see Figure 20 and [0173].

While Raman does disclose selecting “technical settings” in [0107], and even selecting protocols to be pushed in [0174], and a display screen allowing for user selection of a “PUSH command” (e.g. [0177]), Raman does not explicitly disclose “wherein the control unit performs display control to cause a display unit to display a shared setting screen for selecting the characteristic information of the imaging protocol.” However, Cohen-Solal does disclose this limitation, specifically:
wherein the control unit performs display control to cause a display unit to display a shared setting screen for selecting the characteristic information of the imaging protocol,
[0044] discloses “user selectable options” as a means of selecting the information to update imaging protocols.

Raman with “the control unit performs display control to cause a display unit to display a shared setting screen for selecting the characteristic information of the imaging protocol” as disclosed by Cohen-Solal.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Raman in order to allow for “regular updates of these protocols [which] are necessary to maintain efficiency, diagnostic accuracy and quality of care” (Cohen-Solal:  [0004]).

Claim 2:  Raman discloses the system of claim 1. Raman further discloses: 
the control unit compares, based on the association, the characteristic information of the imaging protocol and the characteristic information of the other imaging protocol and controls the registration based on a result of the comparison.
As discussed above in claim 1, the enricher ([0089]) contains a baseliner which matches and compares protocol information of "incoming protocol information" (characteristic information of another imaging protocol of another radiation imaging apparatus) with "existing protocol information" (characteristic information of the imaging protocol) ([0138]-[0143] and [0147]-[0152]). This matching/comparing can result in identification of a deviation ([0140]), which is analyzed ([0141]-[0143]). As in [0144], the protocol API then updates the library(-ies) of protocols, and in [0145] the 

Claim 3:  Raman discloses the system of claim 1. Raman further discloses:
the control unit deletes the imaging protocol stored in the protocol storage unit and stores, in the protocol storage unit, an imaging protocol obtained by replacing the characteristic information of the imaging protocol stored in the protocol storage unit with the characteristic information of the other imaging protocol based on the association.
[0177] and [0182] disclose a replace all command which replaces existing protocols in the protocol database (protocol storage unit) with the protocols associated with the replace all command, with the push command being controlled by the pull/push orchestrator. Additionally, [0170] discloses existing protocols with the same name and slot number (association) as downloaded protocols being overwritten.

Claim 4:  Raman discloses the system of claim 1. Raman further discloses:
a data storage unit configured to store, in order to perform imaging protocol exchange between the plurality of radiation imaging apparatuses, an imaging protocol stored in the protocol storage unit.
[0076] discloses each imaging device having a protocol database (protocol storage unit) to store protocols. [0080] discloses the push/pull orchestrator pulling protocols from imaging devices to the [0094]), and subsequently pushing the protocols out to imaging devices. Also see [0110]-[0114], with more detail provided. The pull of protocol information from the imaging device to the data storage unit is also disclosed in [0136].

Claim 5:  Raman discloses the system of claim 4. Raman further discloses:
the control unit obtains the imaging protocol stored in the data storage unit of the other radiation imaging apparatus as the other imaging protocol of the other radiation imaging apparatus, and the association unit performs the association based on the obtained imaging protocol.	
Association is described above, in claim 1. The pull of protocol information from the imaging device to the data storage unit is disclosed in [0136].

Claim 6:  Raman discloses the system of claim 1. Raman further discloses:
the association unit is configured to perform display control to cause a display unit to display an association screen for performing the association.	
[0164] and [0166]-[0167] and Figures 18 and 19 disclose a web portal enabling user interaction for comparing protocols, including initiating baseline comparison.

Claim 7
a protocol output unit configured to output the imaging protocol stored in the protocol storage unit,
[0076] discloses each imaging device having a protocol database (protocol storage unit) to store protocols. [0080] discloses the push/pull orchestrator (protocol output unit) pulling protocols from imaging devices.
wherein the protocol output unit obtains the imaging protocol stored in the protocol storage unit and stores the obtained imaging protocol in the data storage unit of the other radiation imaging apparatus.
[0076] discloses each imaging device having a protocol database (protocol storage unit) to store protocols. [0080] discloses the push/pull orchestrator (protocol output unit) pulling protocols from imaging devices to the cloud database(s) (data storage unit) (see [0094]). Also see [0110]-[0114], with more detail provided. The pull of protocol information from the imaging device to the data storage unit is also disclosed in [0136].

Claim 8:  Raman discloses the system of claim 4. Raman further discloses:
a protocol output unit configured to output the imaging protocol stored in the protocol storage unit,
[0076] discloses each imaging device having a protocol database (protocol storage unit) to store protocols. [0080]
wherein the protocol output unit obtains the imaging protocol stored in the protocol storage unit and stores the obtained imaging protocol in a shared server which is connected via a network.	
[0076] discloses each imaging device having a protocol database (protocol storage unit) to store protocols. [0080] discloses the push/pull orchestrator (protocol output unit) pulling protocols from imaging devices to the cloud database(s) (data storage unit) (see [0094]). Also see [0110]-[0114], with more detail provided. [0071] and [0075] provide details on the networking. The pull of protocol information from the imaging device to the data storage unit is also disclosed in [0136].

Claim 9:  Raman discloses the system of claim 8. Raman further discloses:
the control unit obtains the imaging protocol stored in the shared server as the other imaging protocol of the other radiation imaging apparatus, and the association unit performs the association based on the obtained imaging protocol.	
Association is described above, in claim 1. The pull of protocol information from the imaging device to the data storage unit is disclosed in [0136].

Claim 10:  Raman discloses the system of claim 3. Raman further discloses:
a registration selection unit configured to select information to be registered in the protocol storage unit based on a setting,
[0174] discloses the protocol manager automatically selecting protocols to be distributed based on whether the protocol is new/a new version (a setting). Alternatively, the distribution can be periodic (a setting).
wherein the registration selection unit stores, in the protocol storage unit, an imaging protocol selected by the registration selection unit from the other imaging protocols associated by the association unit.	
[0177] discloses push commands to store protocols in the protocol database (protocol storage unit), which can be determined automatically by the push/pull orchestrator. As in [0174], these protocols can be restricted to only new/new versions of standard protocols (an imaging protocol), as opposed to device protocols, with the difference explained in [0066], [0081], and [0173] and shown in Figures 3 and 20, with both device and standard protocols (the other imaging protocols) being associated as described in claim 1, above, specifically [0139]-[0140], and [0143].

Claim 11:  Raman discloses the system of claim 10. Raman further discloses:
the registration selection unit performs display control to cause a display unit to display an imaging protocol selection screen for setting the information to be registered in the protocol storage unit.	
[0174] and [0177] disclose a user interface allowing a user to select protocols to be pushed to an imaging device, including the type of push command (replace all, add new, modify existing, delete as in [0177]) where each imaging device has a protocol database (protocol storage unit) to store protocols ([0076]).

Claim 12:  Raman discloses the system of claim 4. Raman further discloses:
an output selection unit configured to select, from the imaging protocols stored in the protocol storage unit, an imaging protocol to be output outside based on a setting,
[0130] discloses automatically selecting all imaging protocols to be uploaded when the imaging device is first registered and connected (a setting) to the imaging protocol manager. Additionally, changes/updates to protocols on the imaging device are automatically uploaded to the imaging protocol manager, for example, at a scheduled time (a setting). [0076] discloses each imaging device having a protocol database (protocol storage unit) to store protocols.
wherein the output selection unit selects, from the imaging protocols obtained from the protocol storage unit, the imaging protocol to be output outside based on the setting and stores the selected imaging protocol in the data storage unit.	
See previous claim limitation, where the imaging protocol manager includes the various cloud database(s) (data storage unit) (see [0094]) to store the protocol(s) as shown in Figure 3 and explained above in claim 4.
	
Claim 13
the output selection unit performs display control to cause a display unit to display an imaging protocol selection screen for setting the imaging protocol to be output outside.	
[0127] discloses a user interface allowing the user to review available protocols and trigger an upload of protocol information to the imaging protocol manager, which includes the various cloud databases to store the protocol(s) as shown in Figure 3 and explained above in claim 4.

Claim 14:  (cancelled)

Claim 15:  Raman discloses the system of claim 1. Raman further discloses:
the control unit holds the imaging protocol stored in the protocol storage unit, and stores, in the protocol storage unit, an imaging protocol obtained by replacing the characteristic information of the imaging protocol stored in the protocol storage unit with the characteristic information of the other imaging protocol based on the association.	
Baselining (association) is discussed in claim 1, above. [0141]-[0142] disclose the baseline operation identifying a deviation in protocols (deviation in characteristic information), with [0142] disclosing the deviated protocol being stored as a new version of an existing protocol. [0177] discloses different types of push commands for these protocols, including add new and modify existing. These commands would effectively "hold" the stored imaging protocol while storing a 

Claim 16:  (cancelled)

Claim 17:  Raman discloses the system of claim 1. Raman further discloses:
in a case in which information included in the imaging table information of the imaging protocol and information included in the imaging table information of the other imaging protocol match, the control unit replaces the characteristic information of the stored imaging protocol with the characteristic information of the other imaging protocol and registers the replaced characteristic information in the protocol storage unit.	
[0175] discloses using the model ID (UID) of imaging devices to determine protocol compatibility with the imaging device, where imaging table information includes sensor information which would be device and/or model specific. As in [0177], these compatible protocols are then pushed to the imaging device, which can include a "Modify Existing" command, involving "modifying corresponding protocol(s) in the protocol database 368 of the device with a list of protocol(s) associated with the command" where "protocol database" is equivalent to protocol storage unit. It can be assumed that the existing protocols 

Claim 18:  Raman discloses the system of claim 1. Raman further discloses:
the association unit associates first characteristic information of the other imaging protocol of the other radiation imaging apparatus with first characteristic information of the stored imaging protocol, and
[0139] discloses comparing (associating) protocol parameters, file size, file content, etc..., with [0140] disclosing using these baseline results to determine a deviation between two protocols, with [0142] disclosing a deviation in protocol replacing existing protocol information or being stored as a new version of an existing protocol.
the control unit controls, based on the association, registration of second characteristic information of the other imaging protocol in the protocol storage unit.	
[0177] discloses the push command "Modify Existing" modifying the existing protocols in the protocol database (protocol storage unit) corresponding to the list of protocol(s) associated with the push command.	

Claim 19:  
Raman discloses:
A radiation imaging method of a radiation imaging system that includes a plurality of radiation imaging apparatuses each including a protocol storage unit configured to 
[0040] discloses “managing imaging protocols for a fleet of imaging devices” with [0065] disclosing x-ray devices. [0074] discloses a protocol library, with [0068] disclosing imaging protocols including clinical instructions and technical settings (characteristic information). [0076] discloses each imaging device having a protocol database (protocol storage unit) to store protocols.
associating characteristic information of an other imaging protocol of an other radiation imaging apparatus with the characteristic information of the stored imaging protocol; and
Figure 3 and [0089] disclose an enricher (association unit) which includes a baseliner and compatibility checker, which can assess compatibility of protocols with each other or with devices. Figures 16 and 17, [0138]-[0143] and [0147]-[0152] disclose determining a protocol baseline which entails comparing/matching protocol information, such as in [0139]
controlling, based on the association, registration of the characteristic information of the other imaging protocol in the protocol storage unit,
Figure 21, [0174]-[0188] disclose the process of pushing protocols to imaging devices, controlled by the image protocol manager. [0086] discloses the push/pull orchestrator which regulates the transfer of imaging protocol data to and from imaging devices. [0174] discloses a user or the protocol manager pushing a library of protocols to an imaging device based on compatibility (association) with the device, as determined by the enricher, as discussed above.
wherein display control is performed to cause a display unit 
[0177] discloses a “use[r] selects a type of PUSH command from a user interface,” where the type of commands include “Replace All” (i.e. overwrite) and “Modify Existing” (i.e. merge) , within the context as in [0172] and [0174] 
wherein in a case in which the overwrite method is selected, and the characteristic information of the imaging protocol and the characteristic information of the other imaging protocol match, the imaging protocols stored in the protocol storage unit is deleted, each imaging protocol that has been associated with the characteristic information is stored in the protocol storage unit,	
[0170] discloses overwriting protocols with the same name and slot number when downloaded to an imaging device, where each imaging device has a protocol database (protocol storage unit) to store protocols ([0076]). Additionally, [0177] and [0182] disclose replacing and/or modifying existing protocols.
wherein in a case in which the overwrite method is selected, and the characteristic information of the imaging protocol and the characteristic information of the other imaging protocol do not match, the control unit does not reflect the characteristic information of the other imaging protocols, and
[0170] discloses matched protocols overwriting existing protocols, and all other protocols being added (but not overwriting existing protocols). “Reflect” was interpreted in view of applicant’s specification, which discloses “reflection” as overwriting (i.e. deleting and replacing) existing protocols (such as in [0058]). In Raman, protocols are reflected if they match, and are not reflected if they do not match. [0147]-[0153] 
wherein the characteristic information includes at least one piece of imaging part information of a subject who is to undergo the radiation imaging, imaging table information which includes information of a detector to be used in the radiation imaging, image processing information to be applied to an image captured by the radiation imaging, imaging condition information for controlling the detector or the radiation imaging apparatus, and identification information for identifying an imaging protocol from an external device.	
[0051] defines an imaging protocol as consisting of, for example, technical settings and clinical instructions. [0044] discloses clinical instructions, which can include positioning information. [0058] discloses technical settings, which can include device settings including acquisition parameters. [0151] discloses data associated with a protocol including protocol name, humanoid, anatomy, and device model. Also see Figure 20 and [0173].

While Raman does disclose selecting “technical settings” in [0107], and even selecting protocols to be pushed in [0174], and a display screen allowing for user selection of a “PUSH command” (e.g. [0177]), Raman does not explicitly disclose “wherein the control unit performs display control to cause a display unit to display a shared setting screen for selecting the characteristic information of the imaging protocol.” However, Cohen-Solal 
wherein the control unit performs display control to cause a display unit to display a shared setting screen for selecting the characteristic information of the imaging protocol,
[0044] discloses “user selectable options” as a means of selecting the information to update imaging protocols.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation imaging method as disclosed by Raman with “the control unit performs display control to cause a display unit to display a shared setting screen for selecting the characteristic information of the imaging protocol” as disclosed by Cohen-Solal.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Raman in order to allow for “regular updates of these protocols [which] are necessary to maintain efficiency, diagnostic accuracy and quality of care” (Cohen-Solal:  [0004]).

Claim 20:  
A radiation imaging apparatus that performs radiation imaging of a subject, comprising:	
[0040] discloses “managing imaging protocols for a fleet of imaging devices” with [0065] disclosing x-ray devices.
at least one memory storing instructions; and
[0038], [0196]
at least one processor that, when executing the instructions, causes the radiation imaging apparatus to function as:
[0038]
a protocol storage unit configured to store an imaging protocol which includes characteristic information for controlling the radiation imaging;
[0074] discloses a protocol library, with [0068] disclosing imaging protocols including clinical instructions and technical settings (characteristic information). [0076] discloses each imaging device having a protocol database (protocol storage unit) to store protocols.
an association unit configured to associate characteristic information of an other imaging protocol of an other radiation imaging apparatus with the characteristic information of the stored imaging protocol; and
Figure 3 and [0089] disclose an enricher (association unit) which includes a baseliner and compatibility checker, which can assess compatibility of protocols with each other or with devices. Figures 16 and 17, [0138]-[0143] and [0147]-[0152] disclose determining a protocol baseline which entails comparing/matching protocol information, such as in [0139] including protocol parameters, file size, file content, etc… where "incoming protocol information" (characteristic information of another imaging protocol of another radiation imaging apparatus) is being compared to "existing protocol information" which is stored in a protocol library (stored imaging 
a control unit configured to control, based on the association, registration of the characteristic information of the other imaging protocol in the protocol storage unit,
Figure 21, [0174]-[0188] disclose the process of pushing protocols to imaging devices, controlled by the image protocol manager. [0086] discloses the push/pull orchestrator which regulates the transfer of imaging protocol data to and from imaging devices. [0174] discloses a user or the protocol manager pushing a library of protocols to an imaging device based on compatibility (association) with the device, as determined by the enricher, as discussed above.
wherein the control unit performs display control to cause a display unit 
[0177] discloses a “use[r] selects a type of PUSH command from a user interface,” where the type of commands include “Replace All” (i.e. overwrite) and “Modify Existing” (i.e. merge), within the context as in [0172] and [0174] of distributing/pushing protocols to 
wherein in a case in which the overwrite method is selected, and the characteristic information of the imaging protocol and the characteristic information of the other imaging protocol match, the control unit deletes the imaging protocols stored in the protocol storage unit and stores, in the protocol storage unit, each imaging protocol that has been associated with the characteristic information,	
[0170] discloses overwriting protocols with the same name and slot number when downloaded to an imaging device, where each imaging device has a protocol database (protocol storage unit) to store protocols ([0076]). Additionally, [0177] and [0182] disclose replacing and/or modifying existing protocols.
wherein in a case in which the overwrite method is selected, and the characteristic information of the imaging protocol and the characteristic information of the other imaging protocol do not match, the control unit does not reflect the characteristic information of the other imaging protocols, and
[0170] discloses matched protocols overwriting existing protocols, and all other protocols being added (but not overwriting existing protocols). “Reflect” was interpreted in view of applicant’s specification, which discloses “reflection” as overwriting (i.e. deleting and replacing) existing protocols (such as in [0058]). In Raman, protocols are reflected if they match, and are not reflected if they do  [0147]-[0153] further disclose determining if imaging protocols match.
wherein the characteristic information includes at least one piece of imaging part information of a subject who is to undergo the radiation imaging, imaging table information which includes information of a detector to be used in the radiation imaging, image processing information to be applied to an image captured by the radiation imaging, imaging condition information for controlling the detector or the radiation imaging apparatus, and identification information for identifying an imaging protocol from an external device.	
[0051] defines an imaging protocol as consisting of, for example, technical settings and clinical instructions. [0044] discloses clinical instructions, which can include positioning information. [0058] discloses technical settings, which can include device settings including acquisition parameters. [0151] discloses data associated with a protocol including protocol name, humanoid, anatomy, and device model. Also see Figure 20 and [0173].

While Raman does disclose selecting “technical settings” in [0107], and even selecting protocols to be pushed in [0174], and a display screen allowing for user selection of a “PUSH command” (e.g. [0177]), Raman does not explicitly disclose “wherein the control unit performs display control to cause a display unit to display a shared setting screen for selecting the characteristic information of the imaging protocol.” However, Cohen-Solal 
wherein the control unit performs display control to cause a display unit to display a shared setting screen for selecting the characteristic information of the imaging protocol,
[0044] discloses “user selectable options” as a means of selecting the information to update imaging protocols.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the radiation imaging apparatus as disclosed by Raman with “the control unit performs display control to cause a display unit to display a shared setting screen for selecting the characteristic information of the imaging protocol” as disclosed by Cohen-Solal.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Raman in order to allow for “regular updates of these protocols [which] are necessary to maintain efficiency, diagnostic accuracy and quality of care” (Cohen-Solal:  [0004]).

Claim 21:  Raman discloses the system of claim 1. Raman further discloses:
A storage medium storing a program configured to cause a computer to function as each unit of a radiation imaging system defined in claim 1.
[0196]

Claim 22:  
wherein in a case in which the merge method is selected, the control unit holds an imaging protocol that is already registered in the protocol storage unit and updates the characteristic information of the imaging protocol or adds the imaging protocol.
[0177] and [0182] disclose modifying existing protocols and adding new protocols.

Response to Arguments
Regarding 103, applicant argues Raman and Cohen-Solal fail “to teach or reasonably suggest ‘display[ing] a shared setting screen for selecting the characteristic information of the imaging protocol which is overwritten or merged between the plurality of radiation imaging apparatuses.’” Applicant concludes the claims are therefore allowable over the art.
The examiner respectfully disagrees. As discussed in the previous office action and above, the combination of Raman and Cohen-Solal disclose this limitation. Raman discloses selecting “technical settings” (i.e. characteristic information) in [0107], and even selecting protocols to be pushed in [0174], and a display screen allowing for user selection of a “PUSH command” (e.g. [0177]). Cohen-Solal discloses “user selectable options” as a means of selecting the information (i.e. characteristic information) to update imaging protocols in [0044]. The context of Cohen-Solal can be gleaned from the paragraphs preceding [0044], such as [0038]-[0043], discussing updating and/or creating imaging protocols. Therefore, this disclosure of Cohen-Solal is obvious to combine with that of Raman, such as emphasized in [0172] and [0174] of Raman, discussing distributing/pushing new or modified protocols (such as disclosed in [0164]) to compatible imaging devices (i.e. between the plurality of radiation imaging apparatuses). Accordingly, the 103 rejection of claims 1-13, 15, and 17-22 has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCE L SMITH whose telephone number is (571) 270-7188.  The examiner can normally be reached on Monday - Thursday, 6:00 am - 4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626